EXHIBIT 10.2
EXECUTION VERSION
 
FIRST LIEN SECURITY AGREEMENT
made by
K. HOVNANIAN JV HOLDINGS, L.L.C.
HERITAGE PINES, LLC
K. HOVNANIAN AT COBBLESTONE SQUARE CONDOMINIUMS, L.L.C.
K. HOVNANIAN JV SERVICES COMPANY, L.L.C.
K. HOVNANIAN HOVWEST HOLDINGS, L.L.C.
HOVWEST LAND ACQUISITION, LLC
in favor of
WILMINGTON TRUST, NATIONAL ASSOCIATION
as Collateral Agent
Dated as of November 1, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page
ARTICLE 1
Defined Terms
 
       
Section 1.01. Definitions
    1  
Section 1.02. Other Definitional Provisions.
    6  
 
       
ARTICLE 2
Grant of Security Interest
 
       
ARTICLE 3
Representations and Warranties
 
       
Section 3.01. Title; No Other Liens
    9  
Section 3.02. Perfected First Priority Liens
    9  
Section 3.03. Jurisdiction of Organization; Chief Executive Office
    9  
Section 3.04. Farm Products
    9  
Section 3.05. Investment Property
    9  
Section 3.06. Receivables
    10  
 
       
ARTICLE 4
Covenants
 
       
Section 4.01. Maintenance of Perfected Security Interest; Further Documentation
    10  
Section 4.02. Changes In Name, Etc.
    11  
Section 4.03. Delivery of Instruments, Certificated Securities and Chattel Paper
    11  
Section 4.04. Intellectual Property
    11  
 
       
ARTICLE 5
Investing Amounts in the Securities Accounts
 
       
Section 5.01. Investments
    11  
Section 5.02. Liability
    12  
 
       
ARTICLE 6
Remedial Provisions
 
       
Section 6.01. Certain Matters Relating to Receivables.
    12  
Section 6.02. Communications with Obligors: Grantors Remain Liable
    13  

i



--------------------------------------------------------------------------------



 



              Page
Section 6.03. Proceeds to Be Turned Over to Agent
    13  
Section 6.04. Application of Proceeds
    14  
Section 6.05. Code and Other Remedies
    14  
Section 6.06. Subordination
    15  
Section 6.07. Deficiency
    15  
 
       
ARTICLE 7
       
The Agent
       
 
       
Section 7.01. Agent’s Appointment as Attorney-in-fact, Etc.
    15  
Section 7.02. Duty of Agent
    17  
Section 7.03. Execution of Financing Statements
    18  
Section 7.04. Authority of Agent
    18  
 
       
ARTICLE 8
       
Miscellaneous
       
 
       
Section 8.01. Amendments in Writing
    18  
Section 8.02. Notices
    19  
Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies
    19  
Section 8.04. Enforcement Expenses; Indemnification
    19  
Section 8.05. Successors and Assigns
    20  
Section 8.06. Set-off
    20  
Section 8.07. Counterparts
    20  
Section 8.08. Severability
    21  
Section 8.09. Section Headings
    21  
Section 8.10. Integration
    21  
Section 8.11. Governing Law
    21  
Section 8.12. Submission to Jurisdiction; Waivers
    21  
Section 8.13. Acknowledgements
    22  
Section 8.14. Additional Grantors
    22  
Section 8.15. Releases
    22  
Section 8.16. Waiver of Jury Trial
    23  
Section 8.17. Control Agreements
    23  
Section 8.18. Agent Privileges, Powers and Immunities
    23  

Schedule A — Commercial Tort Claims
Schedule B — Perfection Certificate
Schedule C — Actions Required To Perfect
Exhibit A — Intellectual Property Security Agreement
Exhibit B — Joinder Agreement

ii



--------------------------------------------------------------------------------



 



FIRST LIEN SECURITY AGREEMENT
     THIS FIRST LIEN SECURITY AGREEMENT (the “Agreement”), dated as of
November 1, 2011, is made by K. Hovnanian JV Holdings, L.L.C. (“JV Holdings”),
Heritage Pines, LLC, K. Hovnanian at Cobblestone Square Condominiums, L.L.C., K.
Hovnanian JV Services Company, L.L.C., K. Hovnanian HovWest Holdings, L.L.C. and
HovWest Land Acquisition, LLC (the “Initial Grantors”; and the Initial Grantors,
together with any other entity (other than the Agent or its successors) that may
become a party hereto as provided herein, the “Grantors”), in favor of
Wilmington Trust, National Association, as Collateral Agent (in such capacity,
the “Agent”) for the benefit of itself, the Trustee (as defined below) and the
Noteholders (as defined below).
W I T N E S S E T H:
     WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”) and
each of the other guarantors party thereto (including the Initial Grantors) have
entered into the Indenture dated as of November 1, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) with Wilmington Trust, National Association, a national banking
association, as trustee (in such capacity, the “Trustee”) and as Collateral
Agent, pursuant to which the Issuer has issued, and may from time to time issue,
its (i) 2.00% Senior Secured Notes due 2021 (the “2.00% Notes”) and (ii) 5.00%
Senior Secured Notes due 2021 (the “5.00% Notes” and, together with the 2.00%
Notes, the “Secured Notes”) upon the terms and subject to the conditions set
forth therein;
     WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each Grantor;
     WHEREAS, the Issuer and the Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes; and
     NOW, THEREFORE, in consideration of the premises and to induce Noteholders
to purchase Secured Notes, each Grantor hereby agrees with the Agent, for the
ratable benefit of the Secured Parties, as follows:
ARTICLE 1
Defined Terms
     Section 1.01. Definitions. (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indenture and

1



--------------------------------------------------------------------------------



 



used herein shall have the meanings respectively given to them in the Indenture,
and the following terms are used herein as defined in the New York UCC:
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account, Documents,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Payment Intangibles, Instruments, Inventory, Investment
Property, Letter of Credit Rights, Payment Intangibles, Securities Accounts,
Software and Supporting Obligations.
     (b) The following terms shall have the following meanings:
     “Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by clauses (a)(ii) or
(a)(iii) of the definition of Permitted Collateral Liens in the Indenture.
     “Additional Pari Passu Collateral Agent”: the agent or other representative
with respect to any Additional Secured Obligations in favor of which any
Additional Pari Passu Liens are granted.
     “Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Secured
Notes pursuant to clauses (a)(ii) or (a)(iii) of the definition of Permitted
Collateral Liens in the Indenture (including for the avoidance of doubt any
guarantees with respect thereto).
     “Agreement”: this Security Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Cash Equivalents”: (i) cash, marketable direct obligations of the United
States of America or any agency thereof, and certificates of deposit, demand
deposits, time deposits, or repurchase agreements issued by any bank with a
capital and surplus of at least $25,000,000 organized under the laws of the
United States of America or any state thereof, state or municipal securities
with a rating of A-1 or better by Standard & Poor’s or by Moody’s or F-1 by
Fitch, provided that such obligations, certificates of deposit, demand deposits,
time deposits, and repurchase agreements have a maturity of less than one year
from the date of purchase, and (ii) investment grade commercial paper or debt or
commercial paper issued by any bank with a capital and surplus of at least
$25,000,000 organized under the laws of the United States of America or any
state thereof having a maturity date of one year or less from the date of
purchase, and (iii) funds holding assets primarily consisting of those described
in clause (i) and (ii).
     “Collateral”: as defined in Article 2.

2



--------------------------------------------------------------------------------



 



     “Collateral Agency Agreement”: an intercreditor or collateral agency
agreement entered into between the Additional Pari Passu Collateral Agent(s) and
the Agent on terms reasonably satisfactory to the Agent, the Issuer and
Hovnanian, setting forth the respective rights of the Secured Parties and the
Additional Pari Passu Collateral Agent(s) and the holders of Additional Secured
Obligations with respect to the Collateral and providing, among other things,
that (x) the Additional Pari Passu Liens shall rank equally with the liens
securing the Secured Obligations, (y) any proceeds of the Collateral shall be
applied ratably to the Secured Obligations and the Additional Secured
Obligations and (z) the Agent, including at the direction of the Noteholders,
shall be entitled to take such actions, or to direct any agent appointed
pursuant to the Collateral Agency Agreement to take such actions, as are
permitted hereby and by the Indenture independently of any direction or vote of
the holders of the Additional Secured Obligations.
     “Contracts”: any contracts and agreements for the purchase, acquisition or
sale of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.
     “Collateral Account”: any collateral account established by the Agent as
provided in Section 6.01 or 6.03.
     “Copyright Licenses”: any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to distribute, exploit and sell materials
derived from any Copyright.
     “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.
     “Deposit Accounts”: the collective reference to each Deposit Account (as
such term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.
     “Excluded Accounts” shall mean at any time those deposit, checking or
securities accounts of any of the Grantors (i) that individually have an average

3



--------------------------------------------------------------------------------



 



monthly balance (over the most recent ended 3-month period) less than $250,000
and which together do not have an average monthly balance (for such 3-month
period) in excess of $500,000 in the aggregate and (ii) all escrow accounts (in
which funds are held for or of others by virtue of customary real estate
practice or contractual or legal requirements).
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges, whether arising under United States, multinational or foreign
laws, in, to and under the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
     “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC,
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes.
     “Issuers”: the collective reference to each issuer of any Investment
Property.
     “Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
     “New York UCC”: the Uniform Commercial Code as from time to time in effect
in the State of New York.
     “Noteholder”: “Holder” or “Holder of Notes” as defined in the Indenture.
     “Noteholder Collateral Document”: any agreement, document or instrument
pursuant to which a Lien is granted by any Grantor to secure any Secured
Obligations or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.
     “Noteholder Document”: collectively, (a) the Indenture, the Secured Notes
and the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Secured Obligations as the same
may be amended, restated or otherwise modified from time to time.

4



--------------------------------------------------------------------------------



 



     “Official Body”: any national, federal, state, local or other governmental
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.
     “Patent License”: all written agreements providing for the grant by or to
any Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent.
     “Patents”: (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof,
(ii) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof, and
(iii) all rights to obtain any reissues or extensions of the foregoing.
     “Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Schedule B, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.
     “Pledged Notes”: all promissory notes issued to or held by any Grantor.
     “Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
     “Receivable”: any right to payment for real or personal property sold or
leased or for services rendered, whether or not such right is evidenced by a
Contract, an Instrument or Chattel Paper and whether or not it has been earned
by performance (including, without limitation, any Account).
     “Secured Obligations”: all Indebtedness and other Obligations under the
Indenture, the Secured Notes, the Guarantees and the Noteholder Collateral
Documents, together with any extensions, renewals, replacements or refundings
thereof and all costs and expenses of enforcement and collection, including
reasonable attorney’s fees.
     “Secured Parties”: the collective reference to the Agent, the Trustee and
the Noteholders, in each case to which any Secured Obligations are owed.
     “Securities Accounts”: the collective reference to the securities accounts
in the name of the applicable Grantor and any additional, substitute or
successor account.
     “Trademark License”: any written agreement providing for the grant by or to
any Grantor of any right to use any Trademark.

5



--------------------------------------------------------------------------------



 



     “Trademarks”: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now owned or hereafter acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, and all common-law rights related thereto, and (ii) the
right to obtain all renewals thereof.
     “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state
and all tires and other appurtenances to any of the foregoing.
     Section 1.02. Other Definitional Provisions.
     (a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.
     (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.
     (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
ARTICLE 2
Grant of Security Interest
     Each Grantor hereby grants to the Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:
     (a) all Accounts;
     (b) all Chattel Paper (including, Electronic Chattel Paper);

6



--------------------------------------------------------------------------------



 



     (c) all Commercial Tort Claims (including those claims listed on Schedule A
hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);
     (d) all Contracts;
     (e) all Securities Accounts;
     (f) all Deposit Accounts;
     (g) all Documents (other than title documents with respect to vehicles);
     (h) all Equipment;
     (i) all Fixtures;
     (j) all General Intangibles;
     (k) all Goods;
     (l) all Instruments;
     (m) all Intellectual Property;
     (n) all Inventory;
     (o) all Investment Property;
     (p) all letters of credit;
     (q) all Letter of Credit Rights;
     (r) all Payment Intangibles;
     (s) all Vehicles and title documents with respect to Vehicles;
     (t) all Receivables;
     (u) all Software;
     (v) all Supporting Obligations;
     (w) to the extent, if any, not included in clauses (a) through (v) above,
each and every other item of personal property whether now existing or hereafter
arising or acquired;
     (x) all books and records pertaining to any of the Collateral; and

7



--------------------------------------------------------------------------------



 



     (y) to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, (i) any property or assets constituting “Excluded
Property” in the Indenture or (ii) any property to the extent that such grant of
a security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Investment Property, or Pledged Note, any
applicable shareholder or similar agreement governing such Investment Property,
or Pledged Note, except to the extent that such Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable Law including
Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor
provision or provisions); provided, further, that no security interest shall be
granted in United States “intent-to-use” trademark or service mark applications
unless and until acceptable evidence of use of the trademark or service mark has
been filed with and accepted by the U.S. Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark applications under applicable federal
Law. After such period and after such evidence of use has been filed and
accepted, each Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral. The Agent agrees
that, at any Grantor’s reasonable request and expense, it will provide such
Grantor confirmation that the assets described in this paragraph are in fact
excluded from the Collateral during such limited period only upon receipt of an
Officers’ Certificate or an Opinion of Counsel to that effect. Notwithstanding
the foregoing, in the event that Rule 3-16 of Regulation S-X under the
Securities Act requires (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would require) the filing with
the SEC of separate financial statements of any Grantor, then the capital stock
or other securities of such Grantor, shall automatically be deemed released and
not to be and not to have been part of the Collateral but only to the extent
necessary to not be subject to such requirement. In such event, this Agreement
may be amended or modified,

8



--------------------------------------------------------------------------------



 



without the consent of any Noteholder, upon the Agent’s receipt of a written
authorization from the Issuer stating that such amendment is permitted
hereunder, which the Agent shall be entitled to conclusively rely upon, to the
extent necessary to evidence the release of the lien created hereby on the
shares of capital stock or other securities that are so deemed to no longer
constitute part of the Collateral.
ARTICLE 3
Representations and Warranties
     To induce the Noteholders to purchase the Secured Notes, each Grantor
hereby represents and warrants to the Agent and each other Secured Party that:
     Section 3.01. Title; No Other Liens. Except for the security interest
granted to the Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement, such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others except for the Permitted Liens. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except with respect
to Permitted Liens.
     Section 3.02. Perfected First Priority Liens. The security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule C by the Grantors (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered,
or will be delivered within the time periods set forth in Schedule C, to the
Agent in completed form) will constitute valid perfected (to the extent such
security interest can be perfected by such filings or actions) security
interests in all of the Collateral in favor of the Agent, for the ratable
benefit of the Secured Parties, as collateral security for the Secured
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens.
     Section 3.03. Jurisdiction of Organization; Chief Executive Office. On the
date hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.
     Section 3.04. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
     Section 3.05. Investment Property. Such Grantor is the record and
beneficial owner of, and has good title to, the Investment Property pledged by
it

9



--------------------------------------------------------------------------------



 



hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.
     Section 3.06. Receivables. No amount payable in excess of $1,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Agent.
ARTICLE 4
Covenants
     Each Grantor covenants and agrees with the Agent and the other Secured
Parties that, from and after the date of this Agreement until the payment in
full of all outstanding Secured Obligations:
     Section 4.01. Maintenance of Perfected Security Interest; Further
Documentation. (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest to the extent required by this
Agreement having at least the priority described in Section 3.02 and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than any holder of Permitted Liens.
     (b) At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) in the case of
the Deposit Accounts, Investment Property, Letter of Credit Rights and the
Securities Accounts and any other relevant Collateral, taking any actions
necessary to enable the Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto, provided that the
Grantor shall not be required to take any of the actions set forth in this
clause (ii) with respect to Excluded Accounts.
     (c) If any Grantor shall at any time acquire a Commercial Tort Claim, in
which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Agent in a writing signed by such Grantor of the details
thereof and grant to the Agent for the benefit of the Secured Parties in such
writing a security interest therein and in the Proceeds thereof, with such
writing to be in form and substance required by applicable law and such writing
shall constitute a supplement to Schedule A hereto.

10



--------------------------------------------------------------------------------



 



     Section 4.02. Changes In Name, Etc. Such Grantor will, within thirty
(30) calendar days after any change its jurisdiction of organization or change
its name, provide written notice thereof to the Agent.
     Section 4.03. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of $1,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the Agent,
duly indorsed, to be held as Collateral pursuant to this Agreement.
     Section 4.04. Intellectual Property. (a) Whenever such Grantor, either by
itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Agent on or before the
date upon which Hovnanian is required to file reports with the Trustee pursuant
to Section 4.15 of the Indenture for the fiscal quarter in which such filing
occurs. Such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as may be necessary to create and
perfect the Agent’s and the other Secured Parties’ security interest in any
registered or applied for Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby.
     (b) Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Intellectual Property Security
Agreement attached hereto as Exhibit A.
ARTICLE 5
Investing Amounts in the Securities Accounts
     Section 5.01. Investments. If requested by any Grantor in writing, the
Agent will, from time to time, invest amounts on deposit in the Deposit Accounts
or Securities Accounts in which the Agent for the benefit of the Secured Parties
holds a first priority, perfected security interest, in Cash Equivalents
pursuant to the written instructions of any Grantor. All investments may be made
in the name of the Agent or a nominee of the Agent and in a manner that
preserves such Grantor’s ownership of, and the Agent’s perfected first priority
Lien on, such investments (it being understood that the Grantors shall be
responsible for ensuring the preservation of the Agent’s perfected first
priority Lien). All income received from such investments shall accrue for the
benefit of the applicable Grantor and shall be credited (promptly upon receipt
by the Agent) to a Deposit

11



--------------------------------------------------------------------------------



 



Account or Securities Account, in which Agent for the benefit of the Secured
Parties holds a first priority, perfected security interest. The Grantors will
only direct the Agent to make investments in which the Agent can obtain a first
priority, perfected security interest, and each Grantor hereby agrees to execute
promptly any documents which may be required to implement or effectuate the
provisions of this Section.
     Section 5.02. Liability. The Agent shall have no responsibility to the
Issuer or any Grantor for any loss or liability arising in respect of the
investments in the Deposit Accounts or Securities Accounts in which the Agent
for the benefit of the Secured Parties holds a first priority perfected security
interest (including, without limitation, as a result of the liquidation of any
thereof before maturity), except to the extent that such loss or liability is
found to be based on the Agent’s gross negligence or willful misconduct as
determined by a final and nonappealable decision of a court of competent
jurisdiction.
ARTICLE 6
Remedial Provisions
     Section 6.01. Certain Matters Relating to Receivables.
     (a) At any time during the continuance of an Event of Default, the Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Agent may require in
connection with such test verifications. The Agent shall endeavor to provide the
Issuer with notice at or about the time of such verifications, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of such remedy or the Agent’s rights hereunder.
     (b) The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and the Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. The
Agent shall endeavor to provide the Issuer with notice at or about the time of
the exercise of its rights pursuant to the preceding sentence, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder. If requested in writing
by the Agent at any time after the occurrence and during the continuance of an
Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Agent, subject to withdrawal by the Agent for the account of
the Secured Parties only as provided in Section 6.04, and (ii) until so turned
over, shall be held

12



--------------------------------------------------------------------------------



 



by such Grantor in trust for the Agent and the Secured Parties, segregated from
other funds of such Grantor.
     (c) At the Agent’s written request at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including
without limitation, all original orders, invoices and shipping receipts.
     Section 6.02. Communications with Obligors: Grantors Remain Liable.
     (a) The Agent in its own name or in the name of others may after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to the Agent’s satisfaction the existence, amount and terms of any Receivables
or Contracts. The Agent shall endeavor to provide the Issuer with notice at or
about the time of the exercise of its rights pursuant to the preceding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.
     (b) Upon the written request of the Agent at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables and parties to the Contracts that the Receivables
and the Contracts, as the case may be, have been assigned to the Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Agent.
     (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Agent or any Secured Party of any payment relating thereto, nor shall the Agent
or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     Section 6.03. Proceeds to Be Turned Over to Agent. In addition to the
rights of the Agent and the Secured Parties specified in Section 6.01 with
respect

13



--------------------------------------------------------------------------------



 



to payments of Receivables, if an Event of Default shall occur and be
continuing, upon written request from the Agent, all Proceeds received by any
Grantor consisting of cash, checks and other near-cash items shall be held by
such Grantor in trust for the Agent and the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Agent, if requested). All Proceeds received by
the Agent hereunder shall be held by the Agent in a Collateral Account
maintained under its sole dominion and control. All such Proceeds while held by
the Agent in a Collateral Account (or by such Grantor in trust for the Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 6.04.
     Section 6.04. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, subject to any
Collateral Agency Agreement, the Agent may apply all or any part of the
Collateral, whether or not held in the Deposit Accounts, the Securities Accounts
or any other Collateral Account, first to the payment of all reasonable costs
and expenses of every kind incurred by the Agent in connection with the sale,
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys fees and disbursements, and
then in payment of the Secured Obligations in the order set forth in Section
5.05 of the Indenture.
     Section 6.05. Code and Other Remedies. If an Event of Default shall occur
and be continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC or any other applicable law. Without limiting the generality of the
foregoing, the Agent, without prior demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any prior
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Agent shall endeavor to provide the
applicable Grantor with notice at or about the time of the exercise of remedies
in the proceeding sentence, provided that the failure to provide such notice
shall not in any way compromise

14



--------------------------------------------------------------------------------



 



or adversely affect the exercise of such remedies or the Agent’s rights
hereunder. The Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Agent’s request,
to assemble the Collateral and make it available to the Agent at places which
the Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.05, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as required by
Section 5.05 of the Indenture, and only after such application and after the
payment by the Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Agent or any Secured Party arising out of the exercise by
them of any rights hereunder. If any prior notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
     Section 6.06. Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Agent, all Indebtedness owing to it by the Issuer or any
Subsidiary of the Issuer shall be fully subordinated to the indefeasible payment
in full in cash of the Secured Obligations.
     Section 6.07. Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorneys employed by the Agent or any Secured Party to collect such
deficiency.
ARTICLE 7
The Agent
     Section 7.01. Agent’s Appointment as Attorney-in-fact, Etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such

15



--------------------------------------------------------------------------------



 



Grantor and in the name of such Grantor or in its own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Agent the power
and right, on behalf of such Grantor, without prior notice to or assent by such
Grantor, to do any or all of the following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Agent may request to evidence the Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantors relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
     (v) (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Agent or as the Agent shall direct; (B) ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(E)

16



--------------------------------------------------------------------------------



 



defend any suit, action or proceeding brought against such Grantor with respect
to any Collateral; (F) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Agent may deem appropriate; (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), through the world for such term or terms, on such
conditions, in such manner, as the Agent shall in its sole discretion determine;
and (H) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Agent were the absolute owner thereof for all purposes, and do, at the
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the Agent deems necessary to protect, preserve or
realize upon the Collateral and the Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
     The Agent shall endeavor to provide the Issuer with notice at or about the
time of the exercise of its rights in the preceding clause (a), provided that
the failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
     (c) The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with, if past due,
interest thereon at a rate per annum equal to the interest rate on the 5.00%
Notes (or, if no 5.00% Notes are outstanding at such time, the 2.00% Notes),
from the date when due to the Agent to the date reimbursed by the relevant
Grantor, shall be payable by such Grantor to the Agent upon not less than five
(5) Business Days notice.
     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
     Section 7.02. Duty of Agent. The Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Agent deals with similar property for its
own account. Neither the Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon

17



--------------------------------------------------------------------------------



 



any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the Agent
and the Secured Parties hereunder are solely to protect the Agent’s and the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Agent or any Secured Party to exercise any such powers. The Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
     Section 7.03. Execution of Financing Statements. Pursuant to any applicable
law, each Grantor authorizes the Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices is required by applicable law to perfect the security interests of the
Agent under this Agreement. Each Grantor authorizes the Agent to use the
collateral description “all personal property” or “all assets” in any such
financing statements.
     Section 7.04. Authority of Agent. Each Grantor acknowledges that the rights
and responsibilities of the Agent under this Agreement with respect to any
action taken by the Agent or the exercise or non-exercise by the Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the Agent
and the Secured Parties, be governed by the Indenture and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
ARTICLE 8
Miscellaneous
     Section 8.01. Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with the Indenture. For the avoidance of doubt, the Issuer and the
Agent may, without the need to obtain the consent of the Noteholders, amend,
supplement or otherwise modify any provision hereof or of any other Noteholder
Collateral Document (including by entering into any Collateral Agency Agreement
or any other new or supplemental agreements) to reflect and give effect to the
matters referred to in the definition of Collateral Agency

18



--------------------------------------------------------------------------------



 



Agreement in connection with the incurrence of Additional Secured Obligations
and the granting of Additional Pari Passu Liens, to the extent such incurrence
or grant is permitted by, and in accordance with, the Indenture (which shall be
established by and stated in an Officer’s Certificate and Opinion of Counsel
which the Agent shall be entitled to receive prior to entering into any such
amendment).
     Section 8.02. Notices. All notices, requests and demands to or upon the
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 13.03 the Indenture.
     Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither
the Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.01), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Agent or any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Agent or such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
     Section 8.04. Enforcement Expenses; Indemnification. (a) Each Grantor
agrees to pay or reimburse each Secured Party and the Agent for all its costs
and expenses incurred in enforcing or preserving any rights under this Agreement
and the other Noteholder Documents to which such Grantor is a party, including,
without limitation, the reasonable fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to the Agent and the
Secured Parties.
     (b) Each Grantor agrees to pay, indemnify against and to save the Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
     (c) Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,

19



--------------------------------------------------------------------------------



 



performance and administration of this Agreement to the extent the Issuer would
be required to do so pursuant to Section 7.07 of the Indenture except those
resulting from the Agent’s or any Secured Party’s willful misconduct or gross
negligence.
     (d) The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations and termination of the Noteholder Documents and the
resignation or removal of the Agent.
     Section 8.05. Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the Secured Parties and their successors and assigns; provided that
except as permitted by the Indenture, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Agent.
     Section 8.06. Set-off. Each Grantor hereby irrevocably authorizes the Agent
and each other Secured Party at any time and from time to time while an Event of
Default has occurred and is continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Agent or such other Secured Party to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the Agent or
such other Secured Party may elect, against and on account of the obligations
and liabilities of such Grantor to the Agent or such other Secured Party
hereunder and claims of every nature and description of the Agent or such other
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Indenture or any other Noteholder Document, as the Agent or such other
Secured Party may elect, whether or not the Agent or any other Secured Party has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Agent and each other Secured Party
shall endeavor to notify the Issuer promptly of any such set-off and the
application made by the Agent or such other Secured Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agent and each other
Secured Party under this Section 8.06 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Agent or such other Secured Party may have.
     Section 8.07. Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

20



--------------------------------------------------------------------------------



 



     Section 8.08. Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 8.09. Section Headings. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
     Section 8.10. Integration. This Agreement and the other Noteholder
Documents represent the agreement of the Grantors, the Agent and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Agent or any
Secured Parties relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Noteholder Documents.
     Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     Section 8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the Agent
shall have been notified pursuant thereto;

21



--------------------------------------------------------------------------------



 



     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
     Section 8.13. Acknowledgements. Each Grantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Noteholder Documents to which it is a
party;
     (b) neither the Agent nor any Secured Party has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Noteholder Documents, and the relationship between the
Grantors, on the one hand, and the Agent and Secured Parties, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Noteholder Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties;
     (d) the Agent may at any time and from time to time appoint a collateral
agent to maintain any of the Collateral, maintain books and records regarding
any Collateral, release Collateral, and assist in any aspect arising in
connection with the Collateral as Agent may desire; and the Agent may appoint
itself, any affiliate or a third party as the Collateral Agent, and all
reasonable costs of the Collateral Agent shall be borne by the Grantors;
     Section 8.14. Additional Grantors. Each Restricted Subsidiary of JV
Holdings shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement, substantially
in the form of Exhibit B hereto.
     Section 8.15. Releases. (a) Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

22



--------------------------------------------------------------------------------



 



     (b) All or a portion of the Collateral shall be released from the Liens
created hereby, and a Grantor may be released from its obligations hereunder, in
each case pursuant to and as provided in Section 11.04 of the Indenture.
     Section 8.16. Waiver of Jury Trial. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
     Section 8.17. Control Agreements. In connection with each agreement made at
any time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code
among the Agent, any one or more Grantors, and any depository financial
institution or issuer of uncertificated mutual fund shares or other
uncertificated securities and any other Person party thereto, the Agent shall
not deliver to any such depository or issuer, instructions directing the
disposition of the deposit or uncertificated fund shares or other securities
unless an Event of Default has occurred and is continuing at such time.
     Section 8.18. Agent Privileges, Powers and Immunities. In the performance
of its obligations, powers and rights hereunder, the Agent shall be entitled to
the privileges, powers and immunities afforded to it as Collateral Agent under
the Indenture. The Agent shall be entitled to refuse to take or refrain from
taking any discretionary action or exercise any discretionary powers set forth
in this Agreement unless it has received with respect thereto written direction
of the Issuer or a majority of Noteholders in accordance with the Indenture.
Notwithstanding anything to the contrary contained herein, the Agent shall have
no responsibility for the creation, perfection, priority, sufficiency or
protection of any liens securing Secured Obligations (including, but not limited
to, no obligation to prepare, record, file, re-record or re-file any financing
statement, continuation statement or other instrument in any public office).
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

           

Secured Party:

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Agent
      By:   /s/ Joshua C. Jones         Name:   Joshua C. Jones        Title:  
Banking Officer   

24



--------------------------------------------------------------------------------



 



         

     Initial Grantors:

            K. HOVNANIAN JV HOLDINGS, L.L.C.

HERITAGE PINES, LLC

K. HOVNANIAN AT COBBLESTONE SQUARE
CONDOMINIUMS, L.L.C.

K. HOVNANIAN JV SERVICES COMPANY, L.L.C.

K. HOVNANIAN HOVWEST HOLDINGS, L.L.C.

HOVWEST LAND ACQUISITION, LLC
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveedan       
Title:   Vice President Finance and Treasurer   

25



--------------------------------------------------------------------------------



 



         

SCHEDULE A
COMMERCIAL TORT CLAIMS
None.

26



--------------------------------------------------------------------------------



 



SCHEDULE B
FORM OF PERFECTION CERTIFICATE
     The undersigned is a duly authorized officer of each of the entities listed
on Schedule 1 hereto (each such entity, a “Grantor”). With reference to the
First Lien Security Agreement dated as of November 1, 2011 among K. Hovnanian JV
Holdings, L.L.C., Heritage Pines, LLC, K. Hovnanian at Cobblestone Square
Condominiums, L.L.C., K. Hovnanian JV Services Company, L.L.C., K. Hovnanian
HovWest Holdings, L.L.C. and HovWest Land Acquisition, LLC, in favor of
Wilmington Trust, National Association, as Collateral Agent (terms defined
therein being used herein as therein defined), each of the undersigned certifies
to the Collateral Agent and each other Secured Party as follows:
     1. Names. The exact legal name of each Grantor (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents), the type of entity,
the jurisdiction of organization (or formation, as applicable) and the
organizational identification number for each Grantor is set forth in Schedule 1
hereto.
     2. Lien Search Grantors. (a) Set forth on Schedule 2(a) is the name of each
Grantor and the county in which each Grantor’s chief executive office is
located, if such office is not located at 110 West Front Street, P.O. Box 500 ,
Red Bank, New Jersey 07701, as applicable.
     (b) Set forth in Schedule 2(b) hereto is each other corporate name
(including trade names or similar appellations) each Grantor has had in the last
five years, together with the date of the relevant change.
     (c) Except as set forth in Schedule 2(c) hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years.
     3. UCC Filings. In order to perfect the Liens granted by each Grantor, a
duly completed financing statement on Form UCC-1, with the collateral described
as set forth on Schedule 3 hereto, has been filed in the Uniform Commercial Code
filing office in each jurisdiction identified in paragraph 1 above, as
applicable.
     4. Deposit Accounts and Securities Accounts. Set forth as Schedule 4 hereto
is a true and complete list of all Deposit Accounts and Securities Accounts
maintained by each Grantor, including the name of each institution where each
such account is held, the name of each Grantor that holds each account and the
balance of each account as of the date hereof.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto set my hand this ___ day of
______________, 2011.

            GRANTORS (as listed on Schedule 1)
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

SCHEDULE C
ACTIONS REQUIRED TO PERFECT

1.   With respect to each Grantor organized under the laws of the state of
California, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the California Secretary of State.

2.   With respect to each Grantor organized under the laws of the state of
Delaware, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the Delaware Secretary of State.

3.   With respect to each Grantor organized under the laws of the state of North
Carolina, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the North Carolina Secretary of State.

4.   With respect to each Grantor organized under the laws of the state of
Virginia, the filing of a Uniform Commercial Code Financing Statement that
reasonably identifies the Collateral with the Virginia State Corporation
Commission.

2



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Intellectual Property Security Agreement
INTELLECTUAL PROPERTY SECURITY AGREEMENT
     This Intellectual Property Security Agreement (the “Agreement”), dated as
of November 1, 2011 is made by [_______________], a [_______________] (the
“Grantor”) in favor of Wilmington Trust, National Association, as Collateral
Agent (in such capacity, the “Agent”) for the benefit of itself, the Trustee (as
defined below) and the Noteholders (as defined below).
     WHEREAS, K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”) and
each of the other guarantors party thereto (including the Grantor) have entered
into the Indenture dated as of November 1, 2011 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust, National Association, a national banking association, as
trustee (in such capacity, the “Trustee”) and as Collateral Agent, pursuant to
which the Issuer has issued, and may from time to time issue, its (i) 2.00%
Senior Secured Notes due 2021 (the “2.00% Notes”) and (ii) 5.00% Senior Secured
Notes due 2021 (the “5.00% Notes” and, together with the 2.00% Notes, the
“Secured Notes”) upon the terms and subject to the conditions set forth therein;
     WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each Grantor;
     WHEREAS, the Issuer and the Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes;
     WHEREAS, pursuant to and under the Indenture and the First Lien Security
Agreement dated as of November 1, 2011 (the “Security Agreement”) among the
Initial Grantors party thereto (together with any other entity that may become a
party thereto) and the Agent, the Grantor has agreed to enter into this
Agreement in order to grant a security interest to the Agent in certain Patents,
Trademarks, Copyrights and other Intellectual Property as security for such
loans and other obligations as more fully described herein; and
     NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Defined Terms.

3



--------------------------------------------------------------------------------



 



     (a) Except as otherwise expressly provided herein, (i) capitalized terms
used in this Agreement shall have the respective meanings assigned to them in
the Security Agreement and (ii) the rules of construction set forth in
Section 1.02 of the Indenture shall apply to this Agreement. Where applicable
and except as otherwise expressly provided herein, terms used herein (whether or
not capitalized) shall have the respective meanings assigned to them in the
Uniform Commercial Code as enacted in New York as amended from time to time (the
“Code”).
     (b) “Copyright Licenses” shall mean any written agreement naming any
Grantor as licensor or licensee, granting any right under any Copyright,
including, without limitation, the grant of rights to distribute, exploit and
sell materials derived from any Copyright, including, without limitation, any of
the foregoing referred to in Schedule A.
     (c) “Copyrights” shall mean (i) all copyrights arising under the laws of
the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office referred to in Schedule A,
and (ii) the right to obtain all renewals thereof.
     (d) “Intellectual Property” shall mean the collective reference to all
rights, priorities and privileges, whether arising under United States,
multinational or foreign laws, in, to and under the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks and the Trademark
Licenses, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.
     (e) “Patent License” shall mean all written agreements providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule A.
     (f) “Patents” shall mean (i) all letters patent of the United States, any
other country or any political subdivision thereof, all reissues and extensions
thereof, including, without limitation, any of the foregoing referred to in
Schedule A, (ii) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including, without limitation, any of the foregoing referred to in
Schedule A, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

4



--------------------------------------------------------------------------------



 



     (g) “Secured Obligations” shall mean all Indebtedness and other Obligations
under the Indenture, the Secured Notes, the Guarantees (as defined in the
Indenture) and the Noteholder Collateral Documents, together with any
extensions, renewals, replacements or refundings thereof, and all costs and
expenses of enforcement and collection, including reasonable attorney’s fees.
     (h) “Secured Parties” shall mean the collective reference to the Agent, the
Trustee and the Noteholders, in each case to which any Secured Obligations are
owed.
     (i) “Trademarks” shall mean (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other source or business identifiers, and all goodwill
associated therewith, now owned or hereafter acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to in Schedule A, and (ii) the
right to obtain all renewals thereof.
     (j) “Trademark License” shall mean any written agreement providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule A.
     2. To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the Agent a security interest in the entire right,
title and interest of such Grantor in and to all of its Intellectual Property;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the Agent’s Lien made in
the U.S. Patent and Trademark Office, U.S. Copyright Office, or other registry
office in any other jurisdiction), this Agreement shall not constitute a grant
of a security interest in any property to the extent that such grant of a
security interest is prohibited by any applicable Law of an Official Body,
requires a consent not obtained of any Official Body pursuant to such Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or gives rise to any right of acceleration, modification or
cancellation or requires any consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property, except to the extent that such Law or the term in such contract,
license, agreement, instrument or other document or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable Law

5



--------------------------------------------------------------------------------



 



including 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor
provision or provisions); provided, further, that no security interest shall be
granted in any United States “intent-to-use” trademark or service mark
applications unless and until acceptable evidence of use of the trademark or
service mark has been filed with and accepted by the U.S. Patent and Trademark
Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051,
et seq.), and to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such “intent-to-use” trademark or service mark applications under applicable
federal Law. After such period and after such evidence of use has been filed and
accepted, the Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral. The Agent agrees
that, at the Grantor’s reasonable request and expense, it will provide such
Grantor confirmation that the assets described in this paragraph are in fact
excluded from the Collateral during such limited period only upon receipt of an
Officer’s Certificate or an Opinion of Counsel to that effect.
     3. The Grantor covenants and warrants that:
     (a) To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;
     (b) The Grantor is the owner of each item of Intellectual Property listed
on Schedule A, free and clear of any and all Liens or claims of others except
for the Permitted Liens. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except as permitted pursuant to this Agreement or as permitted by
the Indenture;
     4. The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the Agent’s prior written consent
which shall not be unreasonably withheld except that the Grantor may license
technology in the ordinary course of business without the Agent’s consent to
suppliers and customers to facilitate the manufacture and use of the Grantor’s
products.
     5. Agent shall have, in addition to all other rights and remedies given it
by this Agreement and those rights and remedies set forth in the Security
Agreement and the Indenture, those allowed by applicable Law and the rights and
remedies of a secured party under the Uniform Commercial Code as enacted in any
jurisdiction in which the Intellectual Property may be located and, without

6



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, solely if an Event of Default has
occurred and is continuing, Agent may immediately, without demand of performance
and without other notice (except as set forth below) or demand whatsoever to the
Grantor, all of which are hereby expressly waived, and without advertisement,
sell at public or private sale or otherwise realize upon, in a city that the
Agent shall designate by notice to the Grantor, in Pittsburgh, Pennsylvania or
elsewhere, the whole or from time to time any part of the Intellectual Property,
or any interest which the Grantor may have therein and, after deducting from the
proceeds of sale or other disposition of the Intellectual Property all expenses
(including fees and expenses for brokers and attorneys), shall apply the
remainder of such proceeds toward the payment of the Secured Obligations as the
Agent, in its sole discretion, shall determine. Any remainder of the proceeds
after payment in full of the Secured Obligations shall be paid over to the
Grantor. Notice of any sale or other disposition of the Intellectual Property
shall be given to the Grantor at least ten (10) days before the time of any
intended public or private sale or other disposition of the Intellectual
Property is to be made, which the Grantor hereby agrees shall be reasonable
notice of such sale or other disposition. At any such sale or other disposition,
Agent may, to the extent permissible under applicable Law, purchase the whole or
any part of the Intellectual Property sold, free from any right of redemption on
the part of the Grantor, which right is hereby waived and released. The Agent
shall endeavor to provide the Borrower with notice at or about the time of the
exercise of remedies in the preceding sentence, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of such remedies or the Agent’s rights hereunder.
     6. All of Agent’s rights and remedies with respect to the Intellectual
Property, whether established hereby, by the Security Agreement or by the
Indenture or by any other agreements or by Law, shall be cumulative and may be
exercised singularly or concurrently. In the event of any irreconcilable
inconsistency in the terms of this Agreement and the Security Agreement, the
Security Agreement shall control.
     7. The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.
     8. The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Indenture, the
Grantor may not assign or transfer any of its rights or obligations hereunder or
any interest herein and any such purported assignment or transfer shall be null
and void.

7



--------------------------------------------------------------------------------



 



     9. This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.
     10. The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may not be enforced in or by the New York Courts, (iii) hereby agrees
not to seek, and hereby waives, any collateral review by any other court, which
may be called upon to enforce the judgment of any of the New York Courts, of the
merits of any such suit, action or proceeding or the jurisdiction of the New
York Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 13 hereof or at such other address of
which the Agent shall have been notified pursuant thereto and service so made
shall be deemed to be completed upon actual receipt thereof. Nothing herein
shall limit any Secured Party’s right to bring any suit, action or other
proceeding against the Grantor or any of any of the Grantor’s assets or to serve
process on the Grantor by any means authorized by Law.
     11. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
     12. THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
     13. All notices, requests and demands to or upon the Agent or the Grantor
shall be effected in the manner provided for in Section 13.03 of the Indenture.
     14. In the performance of its obligations, powers and rights hereunder, the
Agent shall be entitled to the privileges, powers and immunities afforded to it

8



--------------------------------------------------------------------------------



 



as Collateral Agent under the Indenture. The Agent shall be entitled to refuse
to take or refrain from taking any discretionary action or exercise any
discretionary powers set forth in the Security Agreement unless it has received
with respect thereto written direction of the Issuer or a majority of
Noteholders in accordance with the Indenture. Notwithstanding anything to the
contrary contained herein, the Agent shall have no responsibility for the
creation, perfection, priority, sufficiency or protection of any liens securing
Secured Obligations (including, but not limited to, no obligation to prepare,
record, file, re-record or re-file any financing statement, continuation
statement or other instrument in any public office).
[SIGNATURES APPEAR ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

            WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
      By:           Name:           Title:        

            Grantor:

[Name of Grantor]
      By:           Name:           Title:      

10



--------------------------------------------------------------------------------



 



         

EXHIBIT B

Form of Joinder Agreement
This JOINDER AND ASSUMPTION AGREEMENT is made ___________ by
____________________, a ______________ (the “New Grantor”).
Reference is made to (i) the Indenture dated as of November 1, 2011 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) between the K. Hovnanian Enterprises, Inc., a California
corporation (“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation
(“Hovnanian”), each of the other Guarantors party thereto and Wilmington Trust,
National Association, a Delaware banking corporation, as trustee (in such
capacity, the “Trustee”) and as Collateral Agent, pursuant to which the Issuer
has issued, and may from time to time issue, its (A) 2.0% Senior Secured Notes
due 2021 and (B) 5.00% Senior Secured Notes due 2021 (A) and (B) (collectively,
the “Secured Notes”), (ii) the Supplemental Indenture dated [__] pursuant to
which the New Grantor became party to the Indenture as a Guarantor, (iii) the
First Lien Security Agreement by each of the Grantors (as defined therein) in
favor of the Collateral Agent (in such capacity, the “Agent”) for the benefit of
itself, the Trustee and the Noteholders (as the same may be modified,
supplemented, amended or restated, the “Security Agreement”) and (iv) the First
Lien Pledge Agreement by each of the Pledgors (as defined therein) in favor of
the Agent for the benefit of itself, the Trustee and the Noteholders (as the
same may be modified, supplemented, amended or restated, the “Pledge
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Security Agreement or, if not defined therein, the
Pledge Agreement.
The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and a Pledgor
under the Pledge Agreement and agrees that from the date hereof until the
payment in full of the Secured Obligations and the performance of all other
obligations of Issuer under the Noteholder Documents, New Grantor has assumed
the obligations of a Grantor and Pledgor under, and New Grantor shall perform,
comply with and be subject to and bound by, jointly and severally, each of the
terms, provisions and waivers of, the Security Agreement, the Pledge Agreement,
and each of the other Noteholder Documents which are stated to apply to or are
made by a Grantor. Without limiting the generality of the foregoing, the New
Grantor hereby represents and warrants that each of the representations and
warranties set forth in the Security Agreement and the Pledge Agreement is true
and correct as to New Grantor on and as of the date hereof as if made on and as
of the date hereof by New Grantor.
New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Agent the Security Agreement, the Pledge Agreement and each of the other
Noteholder Documents given by the Grantors to the Agent. In furtherance of the
foregoing, New Grantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary to carry out more effectively the

11



--------------------------------------------------------------------------------



 



provisions and purposes of this Joinder Agreement.
IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Agent for the benefit of the Secured Parties, as of
the date and year first written above.

           

[NAME OF NEW GRANTOR]
      By:           Title:             

12